FILED

UN1TE1) sTATEs DISTRICT CouRT JUL 2 8 2009
FOR THE DISTRICT OF COLUMBIA c|erk’ u_s. District and
Benkruptcy Courts
ABDUL WAKIL AMHLI,
Plaintiff,
f n 4 ( :"
v. : Civil Action No. 00  '~)

UNITED STATES OF AMERICA, et al.,
Defendants.
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
pro se complaint. The application will be granted and the complaint will be dismissed.

Plaintiff describes himself as a legal immigrant from Afghanistan who lives in
Washington, D.C. He states that the Hon. Jennifer Anderson, Associate Judge of the Superior
Court of the District of Columbia, presided over a civil action filed by plaintiff against the
Gelman Management Co. and its legal counsel. Plaintiff alleges that Judge Anderson granted
summary judgment for defendants and otherwise acted with malice against plaintiff because of
his race, ethnicity, and national origin. He considers Judge Anderson an employee of the United
States of America, and he brings this action for alleged violations of his civil rights and also
brings common law tort claims against her under District of Columbia law. Plaintiff demands
damages totalling $40 million.

The Court assumes without deciding that Judge Anderson is a federal employee and that
the United States is the proper defendant to this action. See 28 U.S.C. § l346(b)(l) (granting
federal district courts exclusive jurisdiction of civil actions against the United States for money
damages "for injury . . . caused by the negligent or wrongful act or omission of any employee of

the Govemment while acting within the scope of [her] office or employment"). The F ederal Tort

Claims Act provides that the "United States shall be liable [for tort claims] in the same manner
and to the same extent as a private individual under like circumstances." 28 U.S.C. § 2674(a). It
requires that a claimant present his claim to the appropriate federal agency prior to filing a civil
action in a federal district court. McNeil v. United States, 508 U.S. lO6, 113 (1993); 28 U.S.C. §
2675(a) (requin`ng claimant to present claim "for money damages for injury or loss of property . .
. caused by the negligent or wrongful act or omission of any employee of the Govemment while
acting within the scope of his office or employment . . . to the appropriate Federal agency" from
which written notice of the denial of the claim has been forwarded to the claimant before a suit
may be tiled). Because plaintiff fails to allege the exhaustion of his administrative remedies by
having presented his claim first to the appropriate agency, this Court lacks jurisdiction to
entertain his case.
An Order consistent with this Memorandum Opinion is issued separately on this same

date.

@,.c~ a’/€»»L¢WU~

UnM States District judge

DATE; '2 //¢7/(/7